Judgment unanimously affirmed. Memorandum: The hearing officer complied with 7 NYCRR 254.5 (b) in determining that petitioner’s witnesses should testify out of his presence (see, People ex rel. Bradley v Smith, 115 AD2d 225). We find no error in the refusal to interview Mr. Folkes, a Commission monitor, as a witness. The Commission’s policy that its monitors should remain neutral and not testify at disciplinary proceedings is reasonable and consistent with the orderly administration of a correctional institution. (Appeal from judgment of Supreme Court, Wyoming County, Broughton, J.—habeas corpus.) Present—Callahan, J. P., Denman, Boomer, Green and Pine, JJ.